DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 08 July 2022, claims 1-20 are presently pending in the application, of which, claims 1, 19 and 20 are presented in independent form. The Examiner acknowledges amended claims 1, 19, and 20. No claims were cancelled or newly added

Priority
The Examiner acknowledges the instant application is a continuation of U.S. 15/596,957, filed on 16 May 2017, now issued as U.S. 10,115,058, which is a continuation of U.S. 14/879,343, filed on 09 October, 2015, now issued as U.S. 9,684,869, which is a continuation of U.S. 13/687,858, filed on 28 November 2012, now issued as U.S. 9,195,671, which is a continuation of U.S. 12/100,219, filed on 09 April 2008, and now issued as U.S. 8,341,166, and has been accorded the earliest effective file date.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 27 April 2022, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges the non-provisional double patenting rejection of claims 1-20 will be held in abeyance until allowable subject matter is identified. For the purposes of prosecution, the Examiner will maintain a copy of the rejection in subsequent correspondences.

Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,341,166 (known hereinafter as ‘166). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claims in ‘166.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,195,671 (known hereinafter as ‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claims in ‘671.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,684,869 (known hereinafter as ‘869). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claims in ‘869.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,115,058 (known hereinafter as ‘058). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claims in ‘058.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luk et al, U.S. 7,813,955 (known hereinafter as Luk) in view of Maga, et al, U.S. 2007/0156673 (known hereinafter as Maga) and in further view of Falk, Alexander, et al (U.S. 2008/0082962 and known hereinafter as Falk)(known hereinafter as Falk)(newly presented).

As per claim 1, Luk teaches a method comprising: 
converting, by a computer-based system, Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize variables within a file.); 
determining, by the computer-based system, model logic for creating a plurality of models based on data from the SAS flat files and trends in behavior from the data (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize intricate patterns using historical data.);
storing, by the computer-based system, the data in a plurality of split files based upon a frequency of use of one or more of the data in the plurality of models (e.g. Luk, see column 20, lines 21-29, which discloses the predictive model is generally used unmodified by each new insurer for assessing its policies, thereby creating a more robust model because of the trained tables, which include statistics in the lookup table.)..
Luk does not explicitly disclose Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files.
Maga teaches Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Maga, see paragraph [0034], which discloses flat files include additional variables for file extraction manipulation.).	Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk with the teachings of Maga to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.
The modified teachings of Luk and Maga do not explicitly disclose wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file and causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool, wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored.
Falk teaches wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file (e.g. Falk, see paragraphs [0061-0069, 0089-0091], which discloses a plurality of split files are generated in a plurality of containers and stored thereon, where containers are aggregated and combined into a configuration file.); and 
causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool (e.g. Falk, see paragraphs [0070-0075], which discloses a graphical tool which facilitates the execution of the splitting of files into a container in order to map the data and store the data into a flat file.), wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored (e.g. Falk, see paragraphs [0069-0075], which discloses a repeated split option may be availed where the container contains the text defined by a condition set in the repeated split operation.).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk and Maga with the teachings of Falk to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.

As per claim 19, Luk teaches a system comprising: 
a processor (see Figure 1); and 
a tangible, non-transitory memory communicating with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
converting, by a computer-based system, Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize variables within a file.); 
determining, by the computer-based system, model logic for creating a plurality of models based on data from the SAS flat files and trends in behavior from the data (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize intricate patterns using historical data.);
storing, by the computer-based system, the data in a plurality of split files based upon a frequency of use of one or more of the data in the plurality of models (e.g. Luk, see column 20, lines 21-29, which discloses the predictive model is generally used unmodified by each new insurer for assessing its policies, thereby creating a more robust model because of the trained tables, which include statistics in the lookup table.)..
Luk does not explicitly disclose Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files.
Maga teaches Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Maga, see paragraph [0034], which discloses flat files include additional variables for file extraction manipulation.).	Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk with the teachings of Maga to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.
The modified teachings of Luk and Maga do not explicitly disclose wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file and causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool, wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored.
Falk teaches wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file (e.g. Falk, see paragraphs [0061-0069, 0089-0091], which discloses a plurality of split files are generated in a plurality of containers and stored thereon, where containers are aggregated and combined into a configuration file.); and 
causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool (e.g. Falk, see paragraphs [0070-0075], which discloses a graphical tool which facilitates the execution of the splitting of files into a container in order to map the data and store the data into a flat file.), wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored (e.g. Falk, see paragraphs [0069-0075], which discloses a repeated split option may be availed where the container contains the text defined by a condition set in the repeated split operation.).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk and Maga with the teachings of Falk to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.

As per claim 20, Luk teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising: 
converting, by a computer-based system, Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize variables within a file.); 
determining, by the computer-based system, model logic for creating a plurality of models based on data from the SAS flat files and trends in behavior from the data (e.g. Luk, see column 4, lines 61-62, which discloses a predictive model that is trained to recognize intricate patterns using historical data.);
storing, by the computer-based system, the data in a plurality of split files based upon a frequency of use of one or more of the data in the plurality of models (e.g. Luk, see column 20, lines 21-29, which discloses the predictive model is generally used unmodified by each new insurer for assessing its policies, thereby creating a more robust model because of the trained tables, which include statistics in the lookup table.)..
Luk does not explicitly disclose Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files.
Maga teaches Structured Query Language (SQL) variables to Statistical Analysis System (SAS) variables in SAS flat files (e.g. Maga, see paragraph [0034], which discloses flat files include additional variables for file extraction manipulation.).	Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk with the teachings of Maga to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.
The modified teachings of Luk and Maga do not explicitly disclose wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file and causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool, wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored.
Falk teaches wherein a quantity of the plurality of split files that are created for storing the data is based at least in part on a configuration file (e.g. Falk, see paragraphs [0061-0069, 0089-0091], which discloses a plurality of split files are generated in a plurality of containers and stored thereon, where containers are aggregated and combined into a configuration file.); and 
causing, by the computer-based system and based on the storing, a repeated execution of the plurality of models by an execution tool (e.g. Falk, see paragraphs [0070-0075], which discloses a graphical tool which facilitates the execution of the splitting of files into a container in order to map the data and store the data into a flat file.), wherein a cycle time associated with the repeated execution of the plurality of models is reduced based at least in part on using the plurality of split files that have been stored (e.g. Falk, see paragraphs [0069-0075], which discloses a repeated split option may be availed where the container contains the text defined by a condition set in the repeated split operation.).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modifying the teachings of Luk and Maga with the teachings of Falk to include the claimed features with the motivation to provide personalized contact or message to existing customers, thereby improving the predictive modelling method and system.

As per claim 2, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the extracting uses an extraction tool having a processing SQL macro (e.g. Maga, see paragraphs [0033-0034], which discloses an extraction tool).

As per claim 3, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the SAS variables include standardized and consistent SAS variable names in the SAS flat files on a data management server (e.g. Maga, see paragraphs [0033-0034], which discloses a management server.).

As per claim 4, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising 
receiving, by the computer based system using a data management server, the data from a plurality of data sources, 
wherein the plurality of data sources comprise a financial risk management system and at least one of: an authorization system, a demographic system, or a spend/bill system (e.g. Maga, see paragraphs [0033-0036], which discloses a plurality of sources in which types of data are collected.).

As per claim 5, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the data comprises customer variables, and wherein the extracting is based at least in part on contents of the customer variables respectively associated with customers (e.g. Luk, see column 1, lines 17-22, which discloses extracting content).

As per claim 6, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the data referenced in a variable file are determined by the plurality of models that use a particular variable (e.g. Luk, see column 4, lines 54-59, which discloses variable files).

As per claim 7, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising analyzing, by the computer-based system, the data to determine the trends in the behavior (e.g. Luk, see column 11, lines 32-50, which discloses an analyzing step to determine behavior model.

As per claim 8, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the converting uses at least one of a data extraction tool or a SQL macro (e.g. Luk, see column 11, lines 56-58, which discloses a production environment that coverts data types.).

As per claim 9, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising: 
scoring, by the computer based system using a model validation tool, an analytical environment data set (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.); 
scoring, by the computer based system using the model validation tool, a production environment data set (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.); and 
comparing, by the computer based system using the model validation tool, scores generated by the analytical environment data set to scores generated by the production environment data set (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.).

As per claim 10, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising: 
enabling, by the computer-based system, creation of the plurality of models based on the model logic (e.g. Luk, see column 20, lines 21-29, which discloses a reporting model); and 
delivering, by the computer-based system, the data to the plurality of models (e.g. Luk, see column 20, lines 21-29, which discloses a reporting model).

As per claim 11, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising validating, by the computer based system using a model validation tool, the plurality of models at least in part by using a pre-defined test case (e.g. Luk, see column 20, lines 21-29, which discloses a reporting model).

As per claim 12, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising
determining, by the computer based system and using a configuration file, a subset of the plurality of models that have used data elements from a feed, 
breaking the feed into multiple data files to form split files on production and
dynamically generating metadata based on a number of the split files and the data residing on each file (e.g. Luk, see column 20, lines 21-29, which discloses a reporting model).

As per claim 13, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the data is gathered by a data management server (e.g. Luk, see column 5, lines 14-22, which discloses a data management server).

As per claim 14, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, wherein the data is in a form of SAS datasets, and wherein the data referenced in a file is determined by the plurality of models that use portions of the SAS variables (e.g. Luk, see column 5, lines 14-22, which discloses a data management server).

As per claim 15, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising scoring, by the computer based system and based on the plurality of models, customers at a scoring frequency (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.).

As per claim 16, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising: extracting, by the computer-based system, the data from the SAS flat files (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.); and determining, by the computer-based system, the data to use in the plurality of models (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.).

As per claim 17, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising calling, by the computer based system, a model of the plurality of models to load in real-time (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.).

As per claim 18, the modified teachings of Luk, Maga, and Falk teaches the method of claim 1, further comprising setting, by the computer based system, an expiry date function in a model of the plurality of models to specify a length of time for the model to run in a production environment (e.g. Luk, see column 11, lines 56-58, which discloses a validation of data that includes a scoring mechanism.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 27, 2022